DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/27/2022 has been entered. Claims 1-20 remain pending in the present application. Applicant’s amendments to the claims have overcome each and every 112b and 101 rejection set forth previously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648).

Regarding Claim 1; Bowyer teaches; A method for operating a wind turbine, the method comprising the steps of: (Bowyer; at least abstract; disclose a system and method for operating a wind turbine to avoid an extreme event)
a) detecting at least one of a generator speed (nGen(t)) and a wind speed (Vwind(t)); (Bowyer; at least paragraph [0015]; disclose wherein the system includes a detector for detecting wind speed impacting a wind turbine)
b) on a regular or irregular basis, determining a parameter (A(t)) indicative of a wind hitting the wind turbine from present values for the at least one of a generator speed (nGen(t)) and a wind speed (vwind(t)) at each point in time (t); (Bowyer; at least paragraphs [0012] and [0015]; disclose wherein the system and method includes measuring wind speed parameters using a wind sensing device (lidar) at each point in time)
c) forming a temporal change variable (dA(t)) for the parameter (A(t)) at each point in time (t); (Bowyer; at least Fig. 3; paragraph [0042]; disclose forming a temporal change of the wind parameters over time as the wind event parameter is measured at various distances approaching the turbine)
and, e) setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut-in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps for protecting the wind turbine against wind damage: (Bowyer; at least paragraph [0042]; disclose various thresholds for determining various extreme wind parameters including an extreme operating gust threshold (50) based upon measured wind parameters and in response to exceeding the threshold, triggering a detection and action signal to protect the wind turbine against a potential wind damaging event)
i. increasing a setpoint value for a blade pitch angle (                        
                            θ
                        
                    set) causing the blade pitch to increase; and ii. reducing a setpoint value for a generator speed (nGen,set) causing the generator speed to decrease. (Bowyer; at least paragraphs [0045]-[0046]; disclose wherein in response to detection of an extreme wind event, lowering a generator power (i.e. speed) setpoint or provides new pitch setpoints (i.e. increasing pitch angle) for the rotor blades to move to so that the load on the blades are reduced).
Bowyer appears to be silent on; c. calculating at least one of a third and fourth statistical moment for the temporal change variables (dA(t)), which occurred in a past time interval ([t-T, t]), wherein the at least one of the third and fourth statistical moment (M3, M4) is calculated for a distribution of the temporal change values in the time interval ([t-T, t]); 
and, d. setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut-in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps:
However, Haseba teaches; c. calculating at least one of a third and fourth statistical moment for the temporal change variables (dA(t)), which occurred in a past time interval ([t-T, t]), wherein the at least one of the third and fourth statistical moment (M3, M4) is calculated for a distribution of the temporal change values in the time interval ([t-T, t]); (Haseba; at least paragraph [0009]; disclose a system and method for a wind turbine in which an evaluation unit calculates a skewness value (i.e. 3rd statistical moment) and a kurtosis value (i.e. 4th statistical moment) for a distribution of temporal change values measured at the wind turbine for a measured parameter (i.e. the wind parameters of Bowyer) for a predetermined time period) 
and, d. setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut-in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps: (Haseba; at least paragraphs [0035] and [0062]; disclose wherein the system and method determines if the calculated third and fourth (i.e. P value) statistical moments exceed a predetermined threshold value)
Bowyer and Haseba are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing skewness and kurtosis values for trend analysis as taught by Haseba with the known invention of a wind turbine control system as taught by Bowyer to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to increase the sensitivity in data analysis in order to detect changes as taught by Haseba (paragraph [0062]).

Regarding Claim 2; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the setpoint value for the generator speed (nGen,set) is reduced by an offset value (Δn) starting from an actual value for the generator speed (nGen,set) or is set to a predetermined value (nfix). (Bowyer; at least paragraphs [0042] and [0045]; disclose wherein the response (i.e. setpoints) of the generator speed with regards to specific events are stored in a look up table thus the adjusted generator speed setpoints are predetermined values based on the detected event).

Regarding Claims 3 and 20; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the setpoint value for the blade pitch angle (                        
                            θ
                        
                    set) is increased by an offset value (Δ                        
                            θ
                        
                    ) starting from an actual value for the blade pitch angle  (                        
                            θ
                        
                    act) or is set to a predetermined value  (                        
                            θ
                        
                    fix). (Bowyer; at least paragraph [0046]; disclose wherein the blade pitch angle is set to a predetermined setpoint based on the detected event).

Regarding Claim 4; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the temporal change variable (dA(t)) is determined in the form of a differential quotient (ΔA) or a temporal derivative (dA/dt). (Haseba; at least Fig. 3; paragraphs [0039]-[0040]; disclose wherein the temporal change variable is stored as a differential quotient of root mean square values). 

Regarding Claim 6; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the value of the wind speed (vwind) is a measured or estimated value. (Bowyer; at least paragraph [0012]; disclose wherein the wind speed is a measured value using a sensing device for detecting extreme wind conditions).

Regarding Claim 8; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the third statistical moment is calculated as M3 = E((X- μ)3), wherein E(.) specifies a formation of an expected value, X specifies values of the distribution and μ = E(X) specifies an expected value of the distribution. (Haseba; at least Fig. 5; equation (4); paragraphs [0053]-[0054]; disclose the equation for calculating the third statistical moment (i.e. skewness) of the temporal change variable).

Regarding Claim 9; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the fourth statistical moment is calculated as M4 = E((X- μ)4), wherein E() specifies a formation of an expected value, X specifies values of the distribution and μ = E(X) an expected value of the distribution. (Haseba; at least Fig. 4A; equation (3); paragraphs [0050]-[0051]; disclose the equation for calculating the fourth statistical moment (i.e. kurtosis) of the temporal change variable).

Regarding Claim 10; the combination of Bowyer and Haseba further teach; The method of claim 3, wherein the offset value (Δ                        
                            θ
                        
                    ) for the bladed pitch angle (                        
                            θ
                        
                    )                        
                             
                        
                    depends on the value of the fourth statistical moment (M4), wherein the offset value (Δ                        
                            θ
                        
                    ) also increases as the value of the fourth statistical moment (M4) increases. (Haseba; at least Figs. 6 and 7; paragraphs [0059], [0062], and [0068]-[0069]; disclose wherein the method utilizes the kurtosis value (fourth statistical moment) for calculating a value P which is representative of the change in a measured temporal value, and as the kurtosis of the measured parameter increases beyond a threshold, a determination is made that an event has occurred and thus would trigger a response such as increasing the offset value of the pitch of the blades of a wind turbine of the Bowyer reference, in response to the determining. Thus as kurtosis increases, the pitch angle will increase to address the negative change in the measured parameter). 

Regarding Claim 12; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein, if at least one of the statistical moments (M3, M4) falls below a predetermined shutdown threshold value, control of the wind turbine returns to previous operation over a predetermined time duration. (Haseba; at least Fig. 7; paragraph [0069]; disclose wherein if the value P, which is the product of the third and fourth statistical moment, is determined to be below a predetermined threshold, then the monitored parameter is considered to be at an acceptable level and normal control of the wind turbine is performed).

Regarding Claim 13; the combination of Bowyer and Haseba further teach; The method of claim 12, wherein control of the wind turbine only returns to previous operation if the third statistical moment (M3) is not positive. (Haseba; at least paragraphs [0056] and [0069]; disclose wherein when there is a downward trend in the temporal data, the third statistical moment (skewness) will be a negative value and when applied to the value P, will represent values lower than the set threshold and thus provide for normal control of the wind turbine). 

Regarding Claim 15; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the wind speed is greater than a minimum wind speed. (Bowyer; at least paragraph [0042]; disclose wherein the extreme event detection unit (46) will only generate an extreme operating gust (50) trigger signal when the detected conditions (i.e. wind speed) are greater than a minimum threshold).

Regarding Claim 17; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the third statistical moment (M3) is greater than a predetermined minimum value and/or increases. (Haseba; at least Fig. 7; paragraph [0069]; disclose wherein a value P, which includes product of the measure of the third and fourth statistical moment, exceeds a predetermined threshold with respect to a measured temporal value (i.e. the wind speed measurement of Bowyer) then a determination is made that a condition exist such as an extreme gust as discussed in the reference of Bowyer). 

Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648) in further view of Mascarell et al. (US PGPUB 20120193918). 

Regarding Claim 5; the combination of Bowyer and Haseba appear to be silent on; The method of claim 1, wherein the parameter (A(t)) is determined as the product of the generator speed (nGen) and wind speed (vwind).
However, Mascarell teaches; The method of claim 1, wherein the parameter (A(t)) is determined as the product of the generator speed (nGen) and wind speed (vwind). (Mascarell; at least paragraph [0012]; disclose a method for calculating a parameter as a product of generator acceleration (i.e. speed) and total moment of inertia of the wind gust (i.e. wind speed)).
Bowyer, Haseba, and Mascarell are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing the product of wind speed and generator speed as a parameter as taught by Mascarell with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to provide a more robust method for controlling the pitching action of a wind turbine in response to a wind gust as taught by Mascarell (paragraph [0012]).

Regarding Claim 7; the combination of Bowyer, Haseba, and Mascarell further teach; The method of claim 5, wherein the value for the generator speed (nGen) is a measured value or a setpoint value for the generator speed specified by a controller. (Bowyer; at least paragraphs [0042] and [0045]; disclose wherein the generator speed is a speed specified by a controller). 

Regarding Claim 14; the combination of Bowyer and Haseba appear to be silent on; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the generator speed is greater than a minimum speed.
However, Mascarell  teaches; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the generator speed is greater than a minimum speed. (Mascarell; at least paragraphs [0011] and [0037]-[0040]; disclose a system and method for controlling a wind turbine in the event of an extreme gust, however, if the detected generator speed is below a certain threshold speed, the system will prevent any corrective measures from taking place).
Bowyer, Haseba, and Mascarell  are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of preventing annunciation of an extreme wind event when a generator speed is below a certain threshold as taught by Mascarell with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to provide a way to prevent unnecessary reactions to wind gusts as taught by Mascarell (918) (paragraph [0011]).

Regarding Claim 16; the combination of Bowyer, Haseba, and Mascarell further teach; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the wind turbine is being operated and feeds power into the grid. (Mascarell; at least paragraphs [0011] and [0037]-[0040]; disclose wherein the system and method monitors a generator speed and acceleration when determining whether to adjust for a gust event, if the speed/acceleration is below a threshold, the system will prevent counter measures from taking place, thus the system will only provide extreme gust protection when the wind turbine is being operated and feeding power to the grid).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648) in further view of Obrecht (US PGPUB 20150233350). 

Regarding Claim 11; the combination of Bowyer and Haseba appear to be silent on; The method of claim 3, wherein the offset value (Δ                        
                            θ
                        
                    ) for the blade pitch angle (                        
                            θ
                        
                    ) depends on the value of an out of plane bending moment of at least one blade, wherein the offset value (Δ                        
                            θ
                        
                    ) also increases as the value of the bending increases.
However, Obrecht teaches; The method of claim 3, wherein the offset value (Δ                        
                            θ
                        
                    ) for the blade pitch angle (                        
                            θ
                        
                    ) depends on the value of an out of plane bending moment of at least one blade, wherein the offset value (Δ                        
                            θ
                        
                    ) also increases as the value of the bending increases. (Obrecht; at least Figs. 7 and 8; paragraph [0018]; disclose a system and method for correlating an optimal blade pitch angle with a bending moment of at least one wind turbine blade).
Bowyer, Haseba, and Obrecht are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a blade pitch offset with respect to a measured bending moment as taught by Obrecht with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to provide optimal blade pitch angles with respect to a bending moment as taught by Obrecht (paragraph [0018]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648) in further view of Hansen (WO 2019238189). 

Regarding Claim 18; the combination of Bowyer and Haseba appear to be silent on; The method of claim 12, wherein the time duration has a value of 10 seconds to 50 seconds.
However, Hansen teaches; The method of claim 12, wherein the time duration has a value of 10 seconds to 50 seconds. (Hansen; at least Page 4, second and sixth paragraph; disclose wherein the system monitors wind parameters at a period of every 5, 10, or 20 seconds and wherein the system returns to normal control conditions after the difference between a first and third measurement period are below a certain value).
Bowyer, Haseba, and Hansen are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring wind for a specified period before returning to normal operating conditions as taught by Hansen with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to provide a way to prevent normal operation of the wind turbine before the wind gust has passed as taught by Hansen (page 4, sixth paragraph).

Regarding Claim 19; the combination of Bowyer, Haseba, and Hansen further teach; The method of claim 12, wherein the time duration has a value of 20 seconds to 40 seconds. (Hansen; at least Page 4, second and sixth paragraph; disclose wherein the system monitors wind parameters at a period of every 5, 10, or 20 seconds and wherein the system returns to normal control conditions after the difference between a first and third measurement period are below a certain value).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 6/27/2022, with respect to the 35 U.S.C. 112b and 35 U.S.C. 101 rejections in light of the new amendments have been fully considered and are persuasive.  The 35 U.S.C. 112b rejections of claims 12-13 and the 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 

Applicant's arguments, see pages 10-13 regarding the 35 U.S.C. 103 rejection filed 6/27/2022 have been fully considered but they are not persuasive. 

The applicant argues the following to points:
1) The reference of Haseba fails to explicitly disclose, “calculating at least one of a third and fourth statistical moment for temporal change variables…”, (emphasis added), but merely discloses calculating an evaluation value. 
2) The reference of Haseba describes the evaluation value as a product of the skewness (3rd statistical moment) and kurtosis (4th statistical moment) whereas the claim limitation relies on “at least one of” the 3rd or 4th statistical moment. 

With reference to the first argument, the cited paragraph of [0009] discloses that the evaluation value is computed based upon the kurtosis and skewness of a distribution of the root-mean-square over a prescribed time period. That is to say that the kurtosis and skewness are calculated using a root-mean-square over a prescribed time period, and the calculated values are then used to calculate an evaluation value. For clarity of the record and without changing the scope of the rejection, the office would like to point to paragraphs [0050] and [0053], in particular equations 3 and 4 of the Haseba reference, which explicitly disclose the equations used to calculate the skewness (3rd statistical moment) and kurtosis (4th statistical moment). 
With reference to the second argument, the office would like to emphasize the wording of the limitation of, “at least one of the 3rd or 4th statistical moment”. That is to say, through broadest reasonable interpretation, as long as at least one of the third or fourth moment is utilized in the calculation the limitation is satisfied, and further, the language does not limit it to “only one of” as it appears the applicant is arguing but “at least one of” meaning that through broadest reasonable interpretation, a combination of both is also applicable which is taught by the reference of Haseba.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Klein (WO2004059399): disclose a system method for diagnosing the health of a wind turbine system utilizing the skewness and kurtosis of the vibrational signatures.

Herrig et al. (US Patent 9,347,432): disclose a system and method for monitoring wind turbine health utilizing acoustic sensors and using the skewness and kurtosis of the signatures for analysis.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148